PER CURIAM.
We affirm the denial of appellant’s motion for postconviction relief. First, Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), does not apply retroactively to the 1999 plea. Hernandez v. State, — So.3d - (Fla.2012). Second, appellant does not show that he was present in the country lawfully. Padilla applies only to those who were present in the country lawfully at the time of the plea. Appellant cannot show that the plea is the sole basis for his removability. See Rosas v. State, 991 So.2d 1003 (Fla. 4th DCA 2008).

Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.